Citation Nr: 1041035	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral lower extremity 
neuropathy, to include as due to a cold injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  

The Board remanded this case in May 2010.  The case has been 
returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Board remanded the claim in May 2010 for VA 
to provide the Veteran with an examination and obtain a medical 
opinion.  An examination was conducted in June 2010.  In the 
Board's remand, it had requested that the AMC specifically inform 
the examiner the Board did not accept the Veteran's allegations 
of chronic lower leg pain since service.  It appears that the 
examiner accepted the Veteran's allegations of chronic pain in 
his lower extremities since the cold injury in service.  It is 
within the Board's prerogative to determine the credibility of 
the Veteran.  In this case, the Board finds that the Veteran's 
allegations of chronic lower extremity pain from the cold injury 
is not credible.  Thus, the examiner cannot rely on the Veteran's 
allegation of chronic pain in the lower extremities since the 
cold injury.

Additionally, the examiner who provided the June 2010 examination 
diagnosed peripheral neuropathy.  However, an August 2007 
electromyography and nerve conduction study were normal, and the 
results ruled out "electrophysiologic evidence of peripheral 
neuropathy in the nerves tested."  The Board finds that these 
two findings cannot be reconciled without additional development.  
Thus, the Board will request another VA examination by a 
neurologist to address this discrepancy.  The Board would also 
like the neurologist to consider additional history, which will 
be laid out below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should obtain any outstanding 
VA treatment records from April 2008 to the 
present.  

2.  The Veteran should be scheduled for a VA 
examination with a neurologist to determine 
there is bilateral lower extremity 
neuropathy.  The entire claims file must be 
made available to the examiner.  The RO/AMC 
must provide the examiner the following 
facts:

*	In 1955, the Veteran had cold exposure 
to his lower extremities while wading in 
very cold water off the coast in Alaska 
for between 45 minutes to an hour.

*	The Veteran has hypertension.

*	The Veteran smoked 3 packs of cigarettes 
a day for 30 years and quit in 1980.  
See May 5, 2005, VA treatment record.

*	In May 2005, the Veteran complained of 
erectile dysfunction.  See May 5, 2005, 
VA treatment record.

*	An August 2007 electromyography/nerve 
conduction study indicated there were 
normal bilateral perineal motor nerve 
conduction velocities, distal latencies, 
and amplitudes and normal bilateral 
sural sensory latencies and amplitudes.  
The impression was a normal study with 
no electrophysiologic evidence of 
peripheral neuropathy in the nerves 
tested.  See August 20, 2007, VA 
treatment record.  

*	In October 2007, there was a suspicion 
that the Veteran had arterial 
insufficiency causing small fiber nerve 
damage from ischemia.  It was noted that 
the Veteran's risk factors were 
hypertension, hyperlipidemia, smoking, 
and age (older than 70 years old).  See 
October 24, 2007, VA treatment record. 

*	The Veteran reported having a couple of 
shots of scotch every day for 50 years.  
See October 24, 2007, VA treatment 
record; see also March 19, 2003, VA 
treatment record (Veteran reported 
having two shots/night or less).

*	The Veteran reported drinking two beers 
every afternoon and that he had not 
decided to quit.  See November 20, 2007, 
VA treatment record.  (In March 2007, 
the Veteran was informed that he should 
not drink with the medications he was 
taking after reporting drinking two 
beers every afternoon.  See March 5, 
2007, VA treatment record.)

*	An April 2008 ankle brachial index test 
was found to be in the normal range, 
bilaterally.  See April 2, 2008, VA 
treatment record.

*	The Veteran alleges that he has had pain 
in his feet and lower extremities since 
the 1955 incident in service; however, 
the Board finds that such statement is 
NOT credible based upon its review of 
the record, and the examiner is 
instructed to NOT accept such history by 
the Veteran.  See March 2003 to May 2006 
VA treatment records.

*	In a June 2010 VA examination report, 
the examiner diagnosed the Veteran with 
peripheral neuropathy and attributed it 
to the cold injury that had occurred in 
service.

All appropriate tests and studies should be 
accomplished.  The examiner should determine 
whether the Veteran has a current diagnosed 
bilateral lower extremity neuropathy and, if 
so, whether any such disability is at least 
as likely as not related to the one-time cold 
exposure described above.  The examiner is 
reminded that the Board does not accept the 
Veteran's allegations of chronic lower leg 
pain since the cold injury in service. 

If the examiner cannot state the etiology of 
any peripheral neuropathy without an 
electromyography or a nerve conduction study, 
such study or studies must be ordered.

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.

3.  After completing the requested actions, 
the claim should be readjudicated in light of 
all the evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran an appropriate 
supplemental statement of the case.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________ 
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

